

GAS SALES AND PORTFOLIO ADMINISTRATION AGREEMENT




         This Gas Sales And Portfolio Administration Agreement ("Agreement") is
entered into the 1st day of April, 2011, for services to begin upon regulatory
approval of this Agreement as referenced below, by and between INDIANA GAS
COMPANY, INC. ("Buyer") and PROLIANCE ENERGY, LLC ("Seller") (collectively, the
"Parties" or individually "Party").  Buyer and Seller agree as follows:
 
RECITALS
 
 
1.
Seller is a limited liability company created and existing under the laws of the
State of Indiana, with its registered office at 111 Monument Circle, Suite 2200,
Indianapolis, Indiana.

 
 
2.
Buyer is a corporation created and existing under the laws of the State of
Indiana with its principal place of business at Evansville, Indiana.

 
 
3.
This Agreement contains the mutual promises and covenants pursuant to which
Buyer as a purchaser of natural gas and portfolio administration services, and
Seller as a merchant of natural gas and portfolio administration services, shall
perform the transactions described herein.

 
 
4.
Under this Agreement, Seller agrees to provide natural gas to Buyer consistent
with the terms and conditions contained herein.

 

 
5.             
This Agreement contains terms that reflect the terms of a negotiated settlement
agreement (“Settlement”) entered into with non-parties to this Agreement.  The
Agreement, as part of   the Settlement, will be reviewed by the Indiana Utility
Regulatory Commission (the "Commission"), and will become effective on the later
of April 1, 2011 or the first day of the month following issuance of a final
order by the Commission in Cause No. 43963 finding that the Agreement is in the
public interest.

 
6.             This Agreement shall be subject to, and interpreted consistent
with, the Settlement.
 
 
DEFINITIONS
 
The following terms shall have the following definitions for this Agreement and
its Appendices:
 
 
1.
The term “ANR” shall mean ANR Pipeline Company.

 
 
 

--------------------------------------------------------------------------------

 


 
 
2.
The term "Balancing Quantities" shall mean the quantity of Gas which satisfies
the difference between the Gas quantities scheduled for delivery to Buyer's
Delivery Points and the actual physical flow of Gas taken by Buyer at the
Delivery Points.

 
 
3.
The term "Btu" shall mean British thermal unit, as defined in Transporter's
Tariff

 
 
4.
The term "Contract Month" shall mean a calendar month during the effectiveness
of this Agreement.

 
 
5.
The term “Contract Rates” shall apply to the demand costs as well as the
variable costs associated with delivery service as described in Appendix C.

 
 
6.
The term “Day” shall be defined as it is defined in Transporter’s Tariff, or as
applied by Transporter.

 
 
7.
The term “Delivery Points” shall mean the points of delivery of Gas from Seller
to Buyer as specified in Appendix A.

 
 
8.
The term “FERC” shall mean the Federal Energy Regulatory Commission.

 
9.            The term “Gas” shall mean natural gas.
 
10.            The term “GCIM” shall mean the gas cost incentive mechanism
provided for in the Settlement.
 
 
11.
The term "Maximum Daily Quantities" or "MDQ" shall mean the maximum quantity of
Gas which Seller shall be obligated to supply on a firm basis to Buyer's
Delivery Points on a particular day.

 
 
12.
The term "Maximum Portfolio Entitlement" shall mean the maximum deliverability
that Buyer is entitled to under the Services identified on Appendix C.

 
 
13.
The term "Maximum Seasonal Quantities" or "MSQ" shall mean the maximum quantity
of Gas which Seller shall be obligated to supply on a firm basis to Buyer's
Delivery Points in a Summer or Winter.

 
 
14.
The terms "MMBtu”, "Dekatherm" or "DTH" shall mean one million (1,000,000) BTUs.

 
 
15.
The term "Nominated Daily Quantities" shall mean the quantity of Gas nominated
on a particular day for delivery to Buyer's Delivery Points, including
deliveries to storage for Buyer.

 
16.            The term "PEPL" shall mean Panhandle Eastern Pipe Line Company.
 
 
 

--------------------------------------------------------------------------------

 
17.            The term "Portfolio Services" shall mean all of the Services that
may be utilized to deliver Gas toBuyer, and which are identified on Appendix C.
 
18.            The term "Summer" shall mean the summer season months of April
through October, inclusive.
 
 
19.
The term “TETCO” shall mean Texas Eastern Transmission Corporation.

 
 
20.
The term "Texas Gas" shall mean Texas Gas Transmission Corporation.

 
 
21.
The term "Transporter" shall mean the transporting pipeline(s) interconnected
with Buyer, including without limitation PEPL, TL, Texas Gas, or Heartland Gas
as applicable to the transaction involved.

 
 
22.
The term "Transporter's Tariff” shall mean the tariff provisions of Transporter,
as approved by the FERC, or any successor thereto, and Buyer's or Seller's
contractual arrangements with Transporter, including changes to such tariff and
arrangements made after this Agreement is effective.

 
 
24.
The term "Winter" shall mean the winter season months of November through March,
inclusive.

 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE 1- GAS SALES
 
1.1.            Seller represents and warrants that Seller can and shall stand
ready to provide on a firm basis for Buyer’s purchase at Buyer’s Delivery Points
the daily and seasonal quantities of Gas set forth herein.   Seller’s firm
supply delivery obligation will be limited, however, to the supplies Buyer
previously ordered and Supplier subsequently reserved on behalf of Buyer in
accordance with Seller’s responsibilities under the contract.  Additional Buyer
requests for Seller to purchase supplies  above reserved supplies will be
performed by Seller on a reasonable best efforts basis.  Seller’s marketing
activities will not be conducted in a manner that compromises the provision of
reliable and firm service to Buyer.
 
1.2.           During the term of this Agreement, unless Seller is unable to
meet Buyer's Gas requirements, Buyer agrees that Seller shall be its supplier of
Gas.  However, Buyer shall have and maintain the right to produce, utilize,
purchase or sell any and all Gas produced in Indiana which Buyer may be required
to purchase under Ind. Code § 8-1-2-87.6 or any successor provision thereto of
the Indiana Code.
 
1.3.            The Maximum Daily Quantities, which Seller shall be obligated to
provide on a firm basis at Buyer’s Delivery Points, are specified in Appendix B.
 
1.4.            The Maximum Seasonal Quantities during Winter or Summer, which
Seller shall be obligated to provide on a firm basis at the Delivery Points, are
specified in Appendix B.
 
1.5.            Under this Agreement, Seller may fulfill its obligation to
provide Gas to Buyer by using contracts entered into by and between Seller and
third parties, including suppliers, pipelines and other service
providers.  Seller shall not be obligated to enter into commitments with
suppliers, pipelines, or other service providers, which extend beyond the term
or scope of this Agreement.  If Seller, in order to serve Buyer, makes any
commitments with suppliers, pipelines, or other service providers that extend
beyond the end of the term of this Agreement, to the maximum extent permitted by
law Buyer shall indemnify Seller for all expenses and costs associated with the
continued service or cause the replacement Portfolio Administration Service
provider to indemnify Seller for such costs.
 
1.6.        If FERC should determine that Transporter's Tariff shall cease to
apply, in whole or in part, to transactions hereunder, the Parties will promptly
meet to determine and negotiate mutually acceptable replacement guidelines and
standards.  In that event, until an agreement is reached, the most recently
effective Transporter's Tariff shall continue to apply for all purposes under
this Agreement.  Upon acceptance of the replacement guidelines and standards,
Buyer and Seller agree to apply the replacement guidelines and standards
retroactively to the cessation date of Transporter's Tariff.  Any resolution
shall be implemented within thirty (30) days of the acceptance of the
replacement guidelines and standards.
 
 
1.7.     Buyer shall be solely responsible for meeting the creditworthiness
standards of any third party providing service under agreements entered into by
Seller on Buyer’s behalf.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 2- GAS SALES CHARGES
 
2.1.       For all Maximum Portfolio Entitlements, Buyer shall pay Seller each
Contract Month demand charges consistent with Section 3.4 of the Settlement, as
well as variable costs (including without limitation all volumetric charges,
GRI, fuel or other variable costs) incurred and associated with the services
listed in Appendix C.
 
2.2.     Buyer shall pay Seller each Contract Month the applicable supplier
reservation costs specified in Appendix D.
 
2.3.       For all commodity quantities, Buyer shall pay Seller each Contract
Month those amounts for Gas priced in accordance with Exhibit E of the
Settlement (“GCIM agreement”), including volumes priced under the price
volatility mitigation provisions thereof.  All such purchases shall be reported
on a monthly basis and shall include documentation necessary for review under
the GCIM agreement and in Buyer’s gas cost adjustment proceedings under Indiana
Code Section 8-1-2-42 (g).
 
2.4.      Buyer will pay any taxes which are imposed on or incurred by Seller
due to this Agreement, or imposed on Buyer with respect to Gas delivered
hereunder; provided, however, Buyer shall have no obligation to pay any sales or
use taxes for which it delivers to Seller an appropriate exemption certificate.
 
2.5.     All revenues Seller receives on Buyer’s behalf as a result of
auctioning unutilized pipeline entitlements consistent with the process set
forth in Section 4.1 through 4.5 of the Settlement shall be reported in detail
on a monthly basis to Buyer and shall be remitted to Buyer, net of reported
expenses incurred by Seller in implementation of the auction.
 
 
ARTICLE 3- BALANCING
 
3.1.     Seller shall provide Buyer with Balancing Quantities as part of its gas
sales and portfolio administration services.  Seller and Buyer shall be
permitted reasonable balancing tolerances.  Imbalances shall be made up in kind
as agreed to by the Parties.
 
 
ARTICLE 4- PORTFOLIO ADMINISTRATION SERVICES
 
4.1.     Seller's provision of portfolio administration services shall include
without limitation Gas acquisition, scheduling receipt and delivery quantities
with Gas suppliers and pipeline transporters, scheduling pipeline storage
inventory quantities, providing delivered Gas supplies, supply planning
assistance, posting and conducting the capacity auction on Transporters’ EBBs,
and periodic portfolio reporting.  Buyer shall retain complete unilateral
control of its physical Gas delivery, distribution, storage and transportation
facilities.
 
4.2.     The supply planning procedures set forth in Exhibit F to the Settlement
will be followed by the Parties in preparing and implementing supply plans.
 
 
 

--------------------------------------------------------------------------------

 
    4.3.     Seller and Buyer shall review periodically Buyer's supply
requirements and determine the need for potential adjustments to MDQ, MSQ and to
delivery service requirements.  All adjustments are subject to Seller and
Buyer's prior approval.
 
4.4.     During the term of this Agreement, Seller shall review all FERC
regulatory filings that could reasonably be expected to impact the Gas supply or
portfolio administration services provided by Seller to Buyer.  Seller shall
inform Buyer on a timely basis of Seller’s review and analysis.  Buyer shall
timely communicate its interests to Seller.  Seller shall provide for
representation to protect the Parties’ interest in FERC proceedings and related
appeals and notify Buyer promptly concerning any conflict of interest it may
identify.  In the event Seller’s interests conflict with those of Buyer, Buyer
and Seller shall be free to represent their interests directly.  Seller shall
provide Buyer with periodic written reports on the status of such proceedings in
which Seller represents Buyer.


 
4.5.     In the event this Agreement is terminated for any reason, Buyer shall
meet with Seller within five (5) days of notice of termination to reach
agreement on the timely return of capacity rights to Buyer.  During such a
wind-up period, Seller shall continue to provide Buyer with necessary supply
services and portfolio administration services to fully meet Buyer's MDQ and
MSQ.  During the wind up period, the terms and effectiveness of this Agreement
shall remain in effect.  The wind up period for purposes hereof, may extend up
to eighteen (18) months.  Unless terminated pursuant to Commission order under
IC 8-1-2.5-7, the termination of this Agreement shall not relieve Buyer of its
executory obligations under Article VII of the Settlement.
 
 
ARTICLE 5- TERM
 
   5.1.     Unless modified by 5.2 below, the term of this Agreement shall
commence on the later of April 1, 2011 or the first day of the month following
issuance of a final order in Cause No. 43963 and end on March 31, 2016.  If for
any reason this or a successor Agreement is not in effect after March 31, 2011,
this Agreement shall continue on a month-to-month basis until arrangements are
made by Buyer to acquire services by some other means.
 
5.2.     Notwithstanding 5.1 above, this Agreement may be terminated prior to
March 31, 2016 by either Party in the event of the failure by either Party to
perform in any material respect any covenant or obligation set forth in this
Agreement, and such failure is not excused by force majeure or cured within
fifteen (15) business days after written notice thereof to the Party failing to
perform; provided, however, if such failure is incapable of being cured within
such fifteen (15) business day period and the Party failing to perform has
commenced and is diligently pursuing a cure, such period shall be extended for
such time as is reasonably necessary to cure such failure up to ninety (90)
days.
 
5.3.     This Agreement is conditioned on the continued solvency of Buyer and
Seller.  If one Party becomes insolvent or seeks bankruptcy relief, the other
Party may prospectively terminate this Agreement upon prior written notice
without further obligation other than to pay for services or Gas previously
provided.  In such a circumstance, the Parties will implement wind-up provisions
designed to continue reliable provision of service and delivery of Gas.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 6- CHANGES TO APPENDICES
 
  6.1.     The Parties agree to review Appendices attached to this Agreement
annually and as necessary to make required adjustments to Buyer’s supply
services.  Such changes shall be consistent with the Agreement terms.  Such
changes also will be consistent with Section 3.4 (2) of the Settlement, which
provides for possible adjustments in delivery services on an annual basis for
the term of the Settlement.  The annual, monthly, and daily deliverability of
Buyer’s Appendix Services will be designed to most effectively match Buyer’s
overall sendout requirements.
 
 6.2.     Pursuant to the Commission’s Policy Governing the Filing of Affiliate
Contracts adopted by the Commission March 3, 2010 in GAO2010-1, adjustments to
the Agreement are not effective until filed with the Commission.  Therefore, the
Parties agree to modify and execute Appendices 30 days prior to their effective
date to be consistent with Section 3.1 of the Settlement and file with the
Commission prior to the effective date, consistent with GAO2010-1.
 
6.3.     Each year Buyer shall timely submit to Seller peak day and annual
demand data for both a normal and severe season plan in a monthly baseload and
usage per degree day format.  The foregoing information is critical to Seller’s
role of optimizing Buyer’s portfolio, assisting in the determination of the most
efficient set of Appendix Services for Buyer, and meeting the requirements of
GAO2010-1.
 
 
ARTICLE 7- OPERATIONS
 
7.1.     Buyer and Seller agree to accept for purposes of this Agreement the
applicable quality, delivery pressure, measurement and other applicable rules,
procedures, guidelines, tariff provisions, contractual arrangements and policies
of suppliers or Transporters, as the same may change from time to time.
 
 
ARTICLE 8- FORCE MAJEURE
 
8.1.      All obligations of the Parties to this Agreement shall be suspended
while and only for so long as compliance is prevented by a cause beyond the
control of the Party claiming force majeure, such as an Act of God, war, civil
disturbance, operational or performance failure or declaration of force majeure
by a supplier, leased storage field operator, Transporter, or other service
provider, operational flow order(s), federal or state or local law, or binding
order of a court or governmental agency, provided the suspension shall be only
to the extent performance was prevented by the event of force majeure. A Party
claiming force majeure hereunder shall have the duty to make all reasonable
efforts to remedy the force majeure condition as promptly as possible.
 
8.2.        Notice of force majeure must be provided with reasonably full
particulars to the other Party at or near the time the Party becomes aware of
the force majeure.  Notice shall be provided to the designated representatives
for Buyer or Seller designated in Appendix F.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 9- TRANSPORTATION PENALTIES
 
9.1.        Seller shall be liable for all imbalance or other penalties,
cash-outs, or other costs imposed on Buyer or Seller by any third party,
including without limitation Seller's upstream or other transporters and
Transporters, to the extent that such penalties, cash-outs or other costs are
caused by Seller's actions or inaction.  Buyer shall be liable for all imbalance
or other penalties, cash-outs, or other costs imposed on Buyer or Seller by any
third parties, including without limitation Seller's upstream or other
transporters and Transporters, to the extent that such penalties, cash-outs or
other costs are caused by Buyer's actions or inaction.
 
 
ARTICLE 10- BILLING AND PAYMENT
 
10.1.           Following each Contract Month, Seller shall furnish, or have
furnished, an itemized statement to Buyer stating the amounts due Seller
pursuant to this Agreement (the "Statement").  Following the receipt of Seller's
Statement, Buyer shall make Payment by the due date.  Invoice date, due date,
and payment method shall be as specified in Appendix G.
 
10.2.           Interest shall accrue on all late payments commencing on the
applicable due date at the then current prime rate of  J.P. Morgan, Chase Bank,
or its successor, or the maximum lawful rate, whichever is lower.
 
 
ARTICLE 11- REMEDIES
 
11.1.           If Seller fails to deliver scheduled Gas and such failure to
deliver is not excused under Article 8 of this Agreement, then Seller shall
reimburse Buyer for the amount of increased cost to Buyer of acquiring
replacement Gas, as well as additional fees or penalties incurred as a result of
such failure to deliver.  The amount owed by Seller to Buyer hereunder shall be
calculated as the product of (a) the difference, if positive, between the price
paid for replacement Gas including any additional penalties, transportation,
fuel and other variable costs incurred to receive such replacement Gas, and the
then applicable commodity charge, and (b) the difference between the scheduled
Gas and the quantity of Gas actually delivered by Seller.  Buyer and Seller
agree to act in good faith with respect to purchases of such replacement Gas so
as to minimize Seller's obligations to Buyer under this Section.
 
11.2.           If Buyer fails to receive scheduled Gas and such failure to
receive is not excused under Article 8 of this Agreement, then Buyer shall
reimburse Seller in an amount calculated as the product of (a) the difference,
if positive, between the then applicable commodity charge and the price received
from a third party purchaser, including any additional penalties,
transportation, fuel and other variable costs incurred to deliver Gas to a third
party purchaser, and (b) the difference between the scheduled Gas and the
quantity of Gas actually received by Buyer. Seller and Buyer agree to cooperate
in good faith so as to minimize Buyer's obligations to Seller under this
Section.
 
11.3.           Should the Commission impose enforcement penalties on Buyer
which were caused by Seller’s intentional non-compliance with the Settlement,
Seller shall indemnify and hold harmless Buyer for such penalties, and any
costs, fees, or expenses associated with defending such action.
 
 
 
 

--------------------------------------------------------------------------------

 
ARTICLE 12- CORRESPONDENCE
 
12.1.           Except as provided in Section 8.2, any notice, statement or bill
shall be in writing and shall be duly delivered when (a) mailed, postage
prepaid, by registered, certified, or first-class mail, or (b) sent by prepaid
overnight delivery to the applicable address, or (c) sent by hand delivery, or
(d) sent by facsimile directed to the appropriate person and facsimile number
with hard copy also delivered as in (a), (b), or (c) above.  Addresses,
telephone numbers, and facsimile numbers are specified in Appendix F.
 
 
ARTICLE 13- MISCELLANEOUS
 
13.1.           This Agreement is subject to all applicable laws, orders, rules,
and regulations of any state or federal governmental body or official having
jurisdiction and both Seller and Buyer agree that the transactions agreed to
hereunder shall be conditioned upon compliance with all such laws, orders, rules
and regulations.
 
13.2.           Seller and Buyer expressly agree that laws of the State of
Indiana shall govern the validity, construction, interpretation, and effect of
this Agreement.
 
13.3.           Either Party may pledge, mortgage, or assign its rights
hereunder as security for indebtedness.  This Agreement is otherwise
non-assignable except with the prior written consent of Buyer and Seller.
 
13.4.           Notwithstanding any other provisions herein, the Parties hereto
waive any and all rights, claims, or causes of action arising under this
Agreement for incidental, consequential or punitive damages.  Buyer shall have
the right to enforce any and all terms of this Agreement against Seller.  To the
extent performance of this Agreement by either Party conflicts with the
Settlement, the Parties will take corrective action in order to ensure that
performance is in accordance with the Settlement.  The Parties acknowledge that
a failure to take timely and appropriate corrective action may subject Buyer to
compliance measures by third parties pursuant to Article VII of the Settlement.
 
13.5.           The Parties acknowledge that their respective business records
and information are confidential in nature and may contain proprietary and trade
secret information.   Notwithstanding the foregoing, Seller agrees to provide
Buyer access to those records required to verify Seller’s statements to
Buyer.  To the extent access to information is necessary consistent with the
Settlement, appropriate protection of proprietary and trade secret information
will be afforded.
 
13.6.           No waiver by either Party of one or more defaults or breaches by
the other in performance of any of the terms or provisions of this Agreement
shall operate or be construed as a waiver of any future default or breach,
whether of a like or of a different character.
 
 
 

--------------------------------------------------------------------------------

 
13.7.           The terms and conditions contained in this Agreement and its
Appendices herein constitute the full and complete agreement between the Parties
and any change to be made must be submitted in writing and executed by both
Parties.  The Parties acknowledge that this Agreement is effective and must be
carried out and enforced in a manner consistent with the Settlement.
 
13.8.           Each Party represents that it has all necessary power and
authority to enter into and perform its obligations under this Agreement and
that this Agreement constitutes a legal, valid and binding obligation of that
Party enforceable against it in accordance with its terms, except as such
enforceability may be affected by any bankruptcy law or the application of
principles of equity.
 
13.9.           In the event any of the terms, covenants or conditions of this
Agreement, or any amendment hereto, or the application of any such terms,
covenants or conditions shall be held invalid as to any Party or circumstance by
any court having jurisdiction, all other terms, covenants, or conditions of this
Agreement, or any amendment hereto, and their application, shall not be affected
thereby and shall remain in full force and effect.
 
13.10.           If any provision of this Agreement is declared or rendered
unlawful by a court of law or regulatory authority with jurisdiction over either
of the parties or deemed unlawful because of a statutory or other change in the
law, or if either Party suffers a substantial economic detriment due either to a
determination relating to this Agreement by such an authority, or as a result of
fundamental changes in the marketplace or other substantial changes in existing
circumstances, the Parties will promptly meet to determine and negotiate a
mutually acceptable agreement on such replacement provisions necessary to
maintain the benefits and obligations that arise under this Agreement.
 
IN WITNESS WHEREOF, the Parties hereto have executed this Agreement in duplicate
originals.


 
"SELLER"
PROLIANCE ENERGY, LLC




By: /s/ John R. Talley____
John R. Talley,
President




"BUYER"
INDIANA GAS COMPANY, INC.




By:  /s/ Ronald E Christian     




Its:________________________


 
 

--------------------------------------------------------------------------------

 
 
Gas Sales And Portfolio Administration Agreement



APPENDICES INDEX


Appendices will be submitted to the Commission as a compliance filing following
entry of an Order in Cause No. 43963.


Title                                                                   Appendix                                           Description
Buyer's Primary Delivery Points               A         List Primary Delivery
Points on appropriate pipelines

 
Buyer’s Maximum Quantities                B         Sets forth in Dth, by month
and season, Buyer’s Maximum Daily Quantities
 
Portfolio Information                   C          Lists current Delivery
Services
 

Supplier Reservation Costs                  D          Lists Monthly and
Seasonal Supplier Reservation Costs

 
Commodity Purchases-Gas Cost                 E          Incorporates the GCIM
that is part of the Incentive Mechanism Settlement Agreement
 
Notices                        F          Addresses for purposes of notice to
Seller and Buyer
 
Invoice/Payment Data                   G          Sets invoice date and payment
terms
 
Demand Cost Credit                   H          Sets Demand Cost Credit
determined per Settlement
 
Diversion of Entitlements                  I          Entitlements diverted from
and to Buyer
 
Portfolio Services                    J          Specifics on portfolio services







 
 

--------------------------------------------------------------------------------

 
 
Gas Sales and Portfolio Administration Agreement

 
APPENDICES INDEX


Buyer's Primary Delivery
Points                                                       A


Buyer’s Maximum
Quantities                                                            B


“Reserved for Future
Use”                                                                C


Supplier Reservation
Costs                                                               D


Commodity Purchases-Gas Cost
 Incentive
Mechanism                                                                    E


Notices                     F


Invoice/Payment
Data                                                                   G


Demand Cost
Charges                                                                   H


Diversion of
Entitlements                                                                  I


Portfolio
Services                                                                     J -
M


 
 

--------------------------------------------------------------------------------

 
                                                                                     Cause
# 43963
    IGC-Appendix A
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


 
APPENDIX A - Buyer’s Primary Delivery Points
 
North/East System
 
Delivery Points
 
2509                      Dana
2510                      Danville
2515                      Elwood
2516                      Fairmount
2530                      Noblesville
2531                      North Salem
2535                      Richmond  
2538                      Tipton  
2576                      Huntington
2597                      Crawfordsville
2605                      Upland
2684                      Unionport
2751                      Montpelier
2754                      Sheridan
2757                      Bloomingdale
2772                      Newport
2780                      Lebanon
2795                      Anderson
2796                      Zionsville
2812                     Carpentersville
2822                      Fowlerton
2823                      Richmond
5233                      Anderson 121N Rural
5530                      Cent. Ind. Rurals
5531                      West of Zionsville
5532                      North of Zionsville
5534                      East of King
5864                      King
010530010            East Hancock School
010530030            Hope
010530070            Dunkirk
032150100            Muncie
037045550            ANR Storage Facilities ANRNNS
NN Service Injection Points
PEPL           IND GAS-INJ
CGCU                      Points of Interconnection
 with Citizens Gas & Coke Utility



 
 

--------------------------------------------------------------------------------

 
 


 
                                                                                                                     Cause
# 43963
    IGC-Appendix A
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011


APPENDIX A - Buyer’s Primary Delivery Points
 
Central System
 
Delivery Points
 
14411                      Bedford
14412                      Bedford
14431                      Columbus
14432                      Columbus
14433                      Columbus
14461                      Bargersville
14463                      Bargersville
14481                      Mitchell
14482                      Mitchell
14491                      Needmore
14492                      Needmore
14493                      Needmore
14501                      Seymour
14511                      Waynesville
14512                      Waynesville
14521                      Rural (Mitchell)
14522                      Rural (Martinsville)
14531                      Crane
14533                      Crane
18531                      Rural Ind.
037047100              West Shelbyville
CGCU                     Points of Interconnection with Citizens Gas & Coke
Utility
70018                      TETCO Seymour



 
Terre Haute System
 
Delivery Points
 
14523                      Rural (Terre Haute)
14531                      Crane
14533                      Crane
18421                      Sand Cut
18422                      Sand Cut
18423                      Sand Cut
18424                      Sand Cut
18451                      Clinton
18452                      Clinton
18461                      Hercules Clinton
18462                      Hercules Clinton
18491                      Terre Haute-2
18492                      Terre Haute-2
18511                      Terre Haute-4
18521                      Stuckey Rd.
18522                      Stuckey Rd.
18523                      Stuckey Rd.
18541                      Terre Haute-6
18542                      Terre Haute-6
18571                      Magaret (Terre Haute)
18573                      Magaret (Terre Haute)
 



 
South System
 
Delivery Point
 
17031                      Locust,
KY                                                               
  17032                      Locust, KY
17041                      Moorefield,
In.                                                      
 17042                      Moorefield, In.
17251                      Crestwood,
KY                                17252                      Crestwood, KY
 


 
Greensburg System
 
Delivery Point
 
70017                      Greensburg
70940                      Westport
TETCO                   TETCO Storage Facilities
 
 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix A
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 3
           April 1, 2011




 
 
Amendment
 
Seller and Buyer agree that this Appendix A may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
A.
 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix B
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


 
APPENDIX B - Buyer’s Maximum Quantities
 


 
Maximum Daily Quantities (in Dth)
 


              Central/
Month                         North/East                         Terre
Haute                              South                      Westport
 
 
April          194,112       89,628          31,983          750
 
May          184,115       44,718          14,566          750
 
June          184,115       41,718          14,566          750
 
July          184,115       41,718          14,566          750
 
August         184,115       41,718          14,566         750
 
September        184,115       41,718          14,566         750
 
October         194,115       100,050          37,282         750
 
November         419,115       115,087          53,887         750
 
December             419,115       185,087          53,887         750
 
January                419,115       185,087          53,887         750
 
February             419,115       185,087         53,887           750
 
March                 419,115       115,087          53,887          750
 


 


 
 
Amendment
 
Seller and Buyer agree that this Appendix B may be amended as provided in this
Agreement, which amendment ultimately will be memorialized in a revised Appendix
B.
 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix D
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX D - Supplier Reservation Costs
 


 
Supplier Reservation Costs
November 1, 2010 through October 31, 2011


 
I.      Reserved Commodity Quantities
 
a. Monthly Base load Reserved Quantity (Dth/Day)
 
System
 
 
Month
 
PEPL
 
ANR
 
North/East
Central/Terre Haute/South Texas Gas
TETCO
Greensburg
November, 2010
97,086
0
97,086
12,394
159
December, 2010
172,086
0
172,086
19,634
266
January, 2011
172,086
0
172,086
21,916
266
February, 2011
142,087
0
142,087
20,680
266
March, 2011
107,087
0
107,087
10,349
213
April, 2011
101,017
0
101,017
26,339
106
May, 2011
98,920
0
98,920
18,738
              53
June, 2011
113,779
0
113,779
13,458
53
July, 2011
108,559
0
108,559
12,868
53
August, 2011
108,559
0
108,559
12,972
53
September, 2011
113,778
0
113,779
15,346
53
October, 2011
113,779
0
113,779
22,602
106



 
Buyer and Seller agree that some portion of the quantities identified as Monthly
Baseload Reserved Quantities may be provided at fixed, collared, or hedged
prices mutually agreed upon pursuant to the GCIM.
 
 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix D
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011




 
APPENDIX D - Supplier Reservation Costs
 
b. Daily Swing Reserved Quantity (Dth/Day)
 
System
 
 
Month
 
PEPL
 
ANR
 
North/East
 
Texas Gas
 
MGT
 
Central/Terre Haute/South
 
TETCO
Greensburg
November, 2010
107,202
66,367
173,569
71,580
8,081
79,661
635
December, 2010
32,202
66,367
98,569
64,366
8,081
72,447
532
January, 2011
32,202
66,367
98,569
62,094
8,081
70,175
532
February, 2011
62,201
66,367
128,568
63,325
8,081
71,406
532
March, 2011
97,021
66,367
163,388
73,622
8,081
81,703
585
April, 2011
60,898
0
60,898
26,415
5,051
31,466
106
May, 2011
62,996
0
62,996
33,994
5,051
39,045
106
June, 2011
32,478
0
32,478
29,009
5,051
34,060
106
July, 2011
32,479
0
32,479
29,599
5,051
34,650
106
August, 2011
32,479
0
32,479
29,495
5,051
34,546
106
September, 2011
48,137
0
48,137
37,374
5,051
42,425
106
October, 2011
48,137
0
48,137
30,142
5,051
35,193
106



 
Buyer and Seller agree that some portion of the quantities identified as Daily
Swing Reserved Quantities may be provided at fixed, collared, or hedged prices
mutually agreed upon pursuant to the GCIM.
 
II.      Applicable Reservation Rates ($/Dth/Day)
 


 
System
Winter Months (Nov.-Mar.)
Summer Months (Apr.-Oct.)
 
Monthly
Index
Reserved
Quantity
Daily
Index
Reserved
Quantity
Monthly
Index
Reserved
Quantity
Daily
Index
Reserved
Quantity
North/East
$0.0000
$0.0056
$.0004
$.0050
Central/Terre Haute/South
$0.0025
$0.0075
$.0025
$.0031
Greensburg
$0.0200
$0.0200
$.0200
$.0200



 
 
 

--------------------------------------------------------------------------------

 


 
Cause # 43963
    IGC-Appendix D
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 3
           April 1, 2011


APPENDIX D - Supplier Reservation Costs
 


 
 
Amendment
 
Seller and Buyer agree that this Appendix D may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix D.
 


 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix E
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX E –Commodity Purchases – Gas Cost Incentive Mechanism


The commodity purchased by Buyer shall be provided in accordance with the
Commission approved Gas Cost Incentive Mechanism described in Appendix E of the
Settlement.   All record keeping and reporting shall be performed in a manner
consistent with the terms of the GCIM.  Seller agrees and acknowledges the
reasonableness of the Gas purchases made shall be subject to review to ensure
such purchases were made in a manner consistent with the terms of the GCIM.


For Summer Leased Storage Refill:
 
For summer refill of leased storage, Buyer shall pay to Seller an amount based
on averaging the seven summer monthly indices for the applicable supply area,
and based upon presuming storage refill quantities to be equally split between
the summer months.  For summer refill of company storage, the parties will agree
on the extent to which an index average method will be used, after consideration
of the operational scheduling needs of company storage.  In addition, all other
applicable variable costs as identified below shall apply.
 


 
For Storage Withdrawals:
 
For quantities of storage withdrawals for which Buyer has previously paid for
commodity, applicable storage withdrawal variable costs as identified below
shall apply.
 


 
For Applicable Indices:
 
Contract No.                                Contract
Rate                                   Index
 
WDS 3                                Appendix
J.3                                   ANR – Louisiana
 
WDS 4                                Appendix
J.4                                   PEPL – Texas, Oklahoma
 
ADS 5                                Appendix
K.5                                   Chicago-LDCs, large e-us
 
ADS 6                                Appendix
K.6                                   Texas Gas – Zone SL
 
ADS 9                                Appendix
K.9                                   Texas Gas – Zone SL
 
ADS 10                                Appendix
K.10                               Texas Gas – Zone SL
 
ADS 11                                Appendix
K.11                               PEPL – Texas, Oklahoma
 
ADS 14                                Appendix
K.14                               TETCO – (ELA, WLA, ETX, STX)
 
 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix E
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011


APPENDIX E- Commodity Purchases - Other Variable Costs
 


 
The other variable costs applicable to Nominated Daily Quantities and Balancing
Quantities shall be determined based upon the rates and charges applicable under
each transporter’s tariff, including the sheets identified below, as well as
other applicable sheets, as all of those sheets may be in effect from time to
time, and costs arising under applicable agreements, including the agreements
identified below, as well as this Agreement.
 


 
 
North/East

 
 
PEPL

 
Contract No.                                Contract Rate
 
WDS 4                                           Appendix J.4
 
ADS 11                                           Appendix K.11
 
ADS 12                                           Appendix K.12
 
SDS 1                                Appendix M.1
 
 
North/East & Central

 
 
ANR

 
Contract No.                                Contract Rate
 
WDS 2                                           Appendix J.2
 
WDS 3                                           Appendix J.3
 


 
 
Central/Terre Haute System

 
 
Texas Gas Z-3

 
Contract No.                                Contract Rate
 
ADS 5                                           Appendix K.5
 
ADS 6                                           Appendix K.6
 
ADS 9                                           Appendix K.9
 


 
 
South System

 
 
Texas Gas Z-4

 
Contract No.                                Contract Rate
 
ADS 9                                           Appendix K.9
 
ADS 10                                           Appendix K.10
 


 
 
Westport System

 
 
Texas Eastern

 
Contract No.                                           Contract Rate
 
ADS 14                                           Appendix K.14
 
 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix E
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 3
           April 1, 2011




 
APPENDIX E - Commodity Purchases - Other Variable Costs
 


 
While Seller and Buyer agree that the identified tariff sheets and agreements
are intended to be a complete listing of the applicable tariff sheets and
applicable agreements, they further agree that the omission of the reference of
one or more sheets or agreements from that list will not affect Buyer’s
obligation to Seller for rates, charges and costs incurred thereunder.
 
Amendment
 
Seller and Buyer agree that this Appendix E may be amended from time to time by
mutual agreement of the Parties, which ultimately will be memorialized in a
revised Appendix E.
 


 
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 


                                                                                                                     Cause
# 43963
    IGC-Appendix F
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


Appendix F- Notices
 
Invoice Information:
 
Buyer:                                                                           Seller:
Indiana Gas Company,
Inc.                                             Accounting/ Treasury
Attn.: Director, Gas
Supply                                             ProLiance Energy, LLC
One Vectren Square                                                          111
Monument Circle
Suite 2200
Evansville, IN.
47708                                                          Indianapolis, IN
46204-5178
(812) 491-4670                                                        
            (317) 231-6800


 
Payments:
 
Buyer:                                                                           Seller:
PNC Bank                                                                Fifth
Third Bank
                                                                                  Cincinnati,
Ohio
For the Account of:                                               For the
Account of:
  Indiana Gas Company, Inc.                                     ProLiance
Energy, LLC
                                     ABA #42000314
                            ACCT #7653296074
 
Supply Plans/Operational/Force Majeure:
 
Buyer:                                                                    Seller:
Supply Plans                                                       Supply Plans
Stephanie Willis, Senior Gas Supply Analyst         Chris Kershner
(812)
491-4486                                                                (317)
231-6952
 
Operational                                                                Operational
Randy Gary                                                                Chris
Kershner
(812) 491-4730                                                            (317)
231-6952
 
Force
Majeure                                                                Force
Majeure
Randy Gary (812) 491-4730                                            Chris
Kershner - (317) 231-6952
Perry M. Pergola (812) 491-4670                                    Paula
Montgomery- (317) 231-6946
Gas Controller on Duty (812) 491-4530                         John Mehling -
(317) 231-6935
Indiana Gas Company, Inc.                                             ProLiance
Energy, LLC
One Vectren Square                                                          111
Monument Circle
Evansville, IN  47708                                                     
   Suite 2200
(812) 491-4687
(Telecopy)                                                Indianapolis, Indiana
46204-5178
                               (317) 231-6901 (Telecopy)
 
All Other Notices:
 
Buyer:                                                                           Seller:
Indiana Gas Company, Inc.                                         ProLiance
Energy, LLC
Attn.:  Director, Gas Supply                                        Attn:  Paula
Montgomery
One Vectren
Square                                                      Attn:  John Mehling
Evansville, IN  47708                                                     111
Monument Circle
Suite 2200
                         Indianapolis, Indiana 46204-5178
 
 
 

--------------------------------------------------------------------------------

 
                                                                                                                     Cause
# 43963
    IGC-Appendix F
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011




 
APPENDIX F- Notices
 
(Continued)
 
Amendment
 
Seller and Buyer agree that this Appendix F may be amended from time to time as
provided in this Agreement, which amendment ultimately will be memorialized in a
revised Appendix F.
 


 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix H
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX H – Demand Cost Charges


This Annual Net Demand cost covers all delivery services provided by Seller to
Buyer under Appendix I through Appendix M.1.  Other, additional, charges payable
by Buyer to Seller for delivery services are specifically described in each
Appendix Service (Appendix I through Appendix M.1)




Month
Gross Demand Cost
Demand Credit
Net Demand Cost
Apr
$4,594,586.00
$51,760.00
$4,542,826.00
May
$3,872,714.00
$51,759.00
$3,820,955.00
Jun
$3,836,414.00
$51,760.00
$3,784,654.00
Jul
$3,855,489.00
$51,759.00
$3,803,730.00
Aug
$3,855,489.00
$51,759.00
$3,803,730.00
Sep
$3,836,414.00
$51,760.00
$3,784,654.00
Oct
$4,836,236.00
$51,759.00
$4,784,477.00
Nov
$6,332,553.00
$51,760.00
$6,280,793.00
Dec
$7,067,291.00
$51,759.00
$7,015,532.00
Jan
$7,067,291.00
$51,759.00
$7,015,532.00
Feb
$6,946,295.00
$51,759.00
$6,894,536.00
Mar
$6,393,051.00
$51,759.00
$6,341,292.00
Total
$62,493,823.00
$621,112.00
$61,872,711.00







 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix I
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
          April 1, 2011


APPENDIX I- Diversion of Entitlements
 


 
I.  Diversion of Delivered Gas Sales Entitlements from Buyer
 
Seller shall have the right to schedule entitlements of Buyer to Citizens Gas &
Coke Utility, provided that:
 
 
A.
Seller shall reimburse Buyer for applicable variable costs Buyer incurs in
replacing diverted supply with its own on system gas sources.

 
 
B.
If such diversion causes Buyer to incur gas costs related to on system gas
sources, Seller shall reimburse Buyer or otherwise assure Buyer suffers no
economic detriment from such incurrence of gas costs.

 
 
C.
The “Shoulder Month Season” shall be the consecutive months of October,
November, December, January, February, March and April during the term of this
Agreement.  Unless otherwise agreed, the maximum diversion quantity shall not
exceed 70,000 Dth on any day or 700,000 Dth for any Shoulder Month Season.

 
 
D.
Seller shall administer Buyer’s gas supply portfolio such that any diversion
will not endanger Buyer’s ability to meet system demands.

 


 
II.  Diversion of Entitlements to Buyer
 
Buyer shall have the right to entitlements from Seller, as follows:
 
   A.  Delivered Peaking Sales Service (“PSS”)
 
1.  Seller shall provide Buyer PSS with the following entitlements:
 
Contract Month
Maximum Daily PSS
Maximum Annual PSS
December
70,000 Dth/day
700,000 Dth during any
January
70,000 Dth/day
December, January,
February
70,000 Dth/day
February period



 
 
2.    Unless otherwise agreed upon, Seller shall provide 40,000 of the
entitlements to Buyer’s Central system and 30,000 of the entitlements to Buyer’s
North/East System.

 
 
3.
For PSS nominated for Buyer, Buyer shall pay Seller ;

 
 
a. The total cost/Dth of Appendix I Diversions from Citizens Gas & Coke Utility
to Seller for the applicable gas day,  plus any cost to transfer or exchange the
diverted gas.

 
 
4.
PSS service expires March 31, 2012.

 
 
 

--------------------------------------------------------------------------------

 
Cause # 43963
    IGC-Appendix I
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No.2
          April 1, 2011


APPENDIX I- Diversion of Entitlements
 




 
Amendment

 
Seller and Buyer agree that this Appendix I may be amended from time to time by
mutual agreement of the Parties, which amendment ultimately will be memorialized
in a revised Appendix I.
 


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         



 
 

--------------------------------------------------------------------------------

 
Cause # 43963
 IGC-Appendix J.2
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No.1
          April 1, 2011


APPENDIX J.2 - Winter Delivery Service 2


Winter Delivery Service (“WDS 2”)


1.  
WDS 2 shall incorporate the no-notice features, cyclability, annual storage
deliverability, and other service provisions (“Service Provisions”) reflected in
ANR FERC Tariffs for ETS, NNS and FSS.

2.  
Seller shall provide Buyer with WDS 2 with the following delivered service
entitlements:



Contract Months                              Nominated Daily
Qty                                                                        Un-Nominated
Daily Qty          Maximum Daily Qty


November - March                                  30,000
Dth/day                                                 29,000
Dth/day                                    59,000 Dth/day
April-October                                                                      
29,000 Dth/day                      29,000 Dth/day


                      Max Annual WDS 2 - 4,476,000 Dth


     3. Buyer shall pay Seller as follows:


 
a.
For WDS 2 Commodity:

Summer purchase quantities will be determined jointly, by both parties, prior to
April 1 of each year.  During each summer month, Buyer shall pay Seller
one-seventh of the summer purchase quantity times the agreed Monthly Index
price. Other purchases shall be agreed upon, by Buyer and Seller; pursuant to
Appendix E.


 
b.
For WDS 2 Variable Costs:

Variable Cost & Fuels under applicable max rate tariffs for ANR ETS, FSS and NNS
tariff. Applicable pipeline costs if any as agreed to by both parties.


 
c.      For WDS 2 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


      4.  Notice for this WDS 2 service is March 31, 2018. Service expires March
31, 2019.




Amendment


Seller and Buyer agree that this Appendix J.2 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.2.






 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
  IGC-Appendix J.3
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011




 
APPENDIX J.3 - Winter Delivery Service 3



 
Winter Delivery Service 3 ANR (“WDS 3”)



 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with WDS 3 with the following delivered service entitlements:



Contract Months                              Max Nominated
    Daily Qty


November - March                                             32,500 Dth/day


April - October                                           0 Dth/day


2.          Unless otherwise agreed upon, Seller shall provide entitlements to
Buyer’s North/East/Central system.


3.          Buyer shall pay Seller as follows:


a.         For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.         For WDS 3 Variable Costs:
Variable Cost & Fuels under applicable max rate tariffs for ANR ETS tariff
(ML-3) and other applicable pipeline costs if any as agreed to by both parties.
 
 
c.         For WDS 3 Other Costs:
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.          Service expires March 31, 2012.


 
5.
Sellers provisions of WDS 3 shall be subject to the provisions of service
reflected in ANR’s Gathering & ETS tariffs, as well as other ANR FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix J.3 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.3
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
  IGC-Appendix J.4
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011






 
APPENDIX J.4 - Winter Delivery Service 4



 
Winter Delivery Service 4 PEPL (“WDS 4”)



 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with WDS 4 with the following delivered service entitlements:



Contract Months                              Max Nominated
    Daily Qty


November - March                                             32,500 Dth/day


April - October                                                  0 Dth/day


2.          Unless otherwise agreed upon, Seller shall provide entitlements to
Buyer’s North/East system.


3.          Buyer shall pay Seller as follows:


a.         For Nominated Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.         For WDS 4 Variable Costs:
Variable Cost & Fuels under applicable max rate tariffs for PEPL EFT
tariff  (Field - 700) and other applicable pipeline costs if any as agreed to by
both parties.
 
 
c.         For WDS 4 Other Costs:
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


4.          Service expires March 31, 2012.


 
5.
Sellers provisions of WDS 4 shall be subject to the provisions of service
reflected in Panhandle Eastern EFT tariffs, as well as other Panhandle Eastern
FERC tariffs as may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix J.4 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix J.4
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
       Cause # 43963
IGC-Appendix K.5
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.5 - Annual Delivery Service 5


Annual Delivery Service 5 (“ADS 5”)


 
1.
Starting April 1, 2011, consistent with the Buyer’s supply plans, Seller shall
provide Buyer with ADS 5 with the following delivered Service entitlements:



Contract Months                                  Maximum Daily ADS
5                                        Maximum Monthly ADS 5


November – October                                   8,000
Dth/day                                  8,000 Dth times the number
            of days in the month.




 
2.
Delivery of these volumes will be into the Central system.

 
3.
Buyer shall pay Seller as follows:



 
a.
For ADS 5 Commodity as follows:

Purchase quantities will be determined Priced at Chicago Index pursuant to
Appendix E pricing.
b.      For ADS 5 Variable Costs:
Variable Costs & Fuels under applicable max rate tariffs for Midwestern Gas
Transmission FT-A (Chicago to Texas Gas Zone 3) and Texas Gas FT (Zone 3 to Zone
3) (together the “Chicago Route”)


 
c.
For ADS 5 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for this ADS 5 service is November 30, 2010. Service expires May 31,
2011.



 
5.
ADS 5 shall be subject to the provisions of service reflected in applicable FERC
tariffs.



Amendment


Seller and Buyer agree that this Appendix K.5 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.5.




 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 

--------------------------------------------------------------------------------

 
       Cause # 43963
IGC-Appendix K.5
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
            June 1, 2011


APPENDIX K.5 - Annual Delivery Service 5


Annual Delivery Service 5 (“ADS 5”)


 
1.
Starting June 1, 2011, consistent with the Buyer’s supply plans, Seller shall
provide Buyer with ADS 5 with the following delivered Service entitlements:



Contract Months                                  Maximum Daily ADS
5                                        Maximum Monthly ADS 5


November – October                            5,000
Dth/day                                   5,000 Dth times the number
                                    of days in the month.




 
2.
Delivery of these volumes will be into the Central system.

 
3.
Buyer shall pay Seller as follows:



 
a.
For ADS 5 Commodity as follows:

Purchase quantities will be determined Priced at Chicago Index pursuant to
Appendix E pricing.
b.      For ADS 5 Variable Costs:
Variable Costs & Fuels under applicable max rate tariffs for Midwestern Gas
Transmission FT-A (Chicago to Texas Gas Zone 3) and Texas Gas FT (Zone 3 to Zone
3) (together the “Chicago Route”)


 
c.
For ADS 5 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for this ADS 5 service is November 30, 2011. Service expires May 31,
2012.



 
5.
ADS 5 shall be subject to the provisions of service reflected in applicable FERC
tariffs.



Amendment


Seller and Buyer agree that this Appendix K.5 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.5.


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
IGC-Appendix K.6
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.6 - Annual Delivery Service 6


Annual Delivery Service 6 TGT (“ADS 6”)


1.  
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 6 with the following delivered service entitlements:



Contract
Month
MNDQ
Central
MNDQ
Terre Haute
MUNDQ
Central
MUNDQ
Terre Haute
Total
MDQ
November-March
19,458
27,023
36,788
30,318
113,587
April
7,787
22,431
33,712
11,200
75,130
May-September
7,787
22,431
0
0
30,218
October
7,787
22,431
47,133
11,200
88,551



Maximum Seasonal Qty                                                Nov. –
Mar.                                Apr. – Oct.
               9,000,000                                 4,485,333


Unnominated Winter Seasonal
Qty                              1,981,333                                


 
2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
Central and Terre Haute systems (as outlined above).



3.          Buyer shall pay Seller as follows:


 
a.
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.


 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 6 Variable Costs:

Variable Cost & Fuels under the effective max rate Texas Gas NNS rate schedule
Zone 3 and other applicable costs, if any as billed.
 
 

 
d.
For ADS 6 Other Costs:

 
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.



4.          Notice for this ADS 6 service is October 31, 2010. Service expires
October 31, 2011.


 
5.
Sellers provisions of ADS 6 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services



 
 

--------------------------------------------------------------------------------

 


        Cause # 43963
  IGC-Appendix J.6
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011


Amendment


Seller and Buyer agree that this Appendix K.6 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.6






 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
IGC-Appendix K.6
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
  November 1, 2011


APPENDIX K.6 - Annual Delivery Service 6


Annual Delivery Service 6 TGT (“ADS 6”)


2.  
Starting November  1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 6  with the following delivered service entitlements:



Contract
Month
      MNDQ
Central
MNDQ
Terre Haute
MUNDQ
Central
MUNDQ
Terre Haute
Total
MDQ
November-March
27,553
14,836
39,779
21,419
103,587
April
17,912
  9,646
26,622
14,336
 68,516
May-September
17,912
  9,646
   
 27,558
October
17,912
  9,646
39,897
13,300
 80,755



Maximum Seasonal Qty                                                Nov. –
Mar.                                Apr. – Oct.
               8,207,672                                 4,090,529


Unnominated Winter Seasonal
Qty                           1,806,897                                


 
2.
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s
Central and Terre Haute systems (as outlined above).



3.          Buyer shall pay Seller as follows:


 
a.
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.


 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 6 Variable Costs:

Variable Cost & Fuels under the effective max rate Texas Gas NNS rate schedule
Zone 3 and other applicable costs, if any as billed.
 
 

 
d.
For ADS 6 Other Costs:

 
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.

     
 
 

--------------------------------------------------------------------------------

 
   Cause # 43963
IGC-Appendix K.6
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
  November 1, 2011


 
4.
Notice & Service Expiration Dates for this ADS 6 service as detailed below:



a.  
Notice Oct 31, 2012Service Expires : Oct 31, 2013



Contract
Month
      MNDQ
Central
MNDQ
Terre Haute
MUNDQ
Central
MUNDQ
Terre Haute
Total
MDQ
November-March
9,184
4,945
13,260
7,140
34,529
April
5,971
 3,215
8,874
4,779
22,839
May-September
5,971
3,215
   
  9,186
October
5,971
3,215
13,299
4,434
26,919
   
Nov. – Mar
Apr. – Oct
   
Maximum Seasonal Qty
2,735,891
1,363,510
   
Un-nominated Winter Seasonal Qty
    602,299
     



b.  
 Notice Oct 31, 2013Service Expires : Oct 31, 2014



Contract
Month
      MNDQ
Central
MNDQ
Terre Haute
MUNDQ
Central
MUNDQ
Terre Haute
Total
MDQ
November-March
9,184
4,945
13,260
7,140
34,529
April
5,971
 3,215
8,874
4,779
22,839
May-September
5,971
3,215
   
  9,186
October
5,971
3,215
13,299
4,434
26,919
   
Nov. – Mar
Apr. – Oct
   
Maximum Seasonal Qty
2,735,891
1,363,510
   
Un-nominated Winter Seasonal Qty
    602,299
     

 
 
c.  
Notice Oct 31, 2015Service Expires : Oct 31, 2016



Contract
Month
      MNDQ
Central
MNDQ
Terre Haute
MUNDQ
Central
MUNDQ
Terre Haute
Total
MDQ
November-March
9,185
4,946
13,259
7,139
34,529
April
5,970
 3,216
8,874
4,778
22,838
May-September
5,970
3,216
   
  9,186
October
5,970
3,216
13,299
4,432
26,917
   
Nov. – Mar
Apr. – Oct
   
Maximum Seasonal Qty
2,735,890
1,363,509
   
Un-nominated Winter Seasonal Qty
    602,299
     



 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
IGC-Appendix K.6
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 3
  November 1, 2011




 
5.
Sellers provisions of ADS 6 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services



Amendment


Seller and Buyer agree that this Appendix K.6 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.6


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                                                                                                                       Cause
# 43963
IGC-Appendix K.9
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.9 - Annual Delivery Service 9


Annual Delivery Service 9 TGT (“ADS 9”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 9 with the following delivered service entitlements:



Contract Month
Max Nominated

 
    Daily Qty



November - March
20,000 Dth/day



April - October
10,000 Dth/day



 
 
 
2.
Unless otherwise agreed upon, Seller shall provide 6,500 Dth/day of entitlements
to Buyer’s Central System, the remaining entitlements shall be provided to
Buyer’s South system.



3.           Buyer shall pay Seller as follows:


 
a.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
b.
For ADS 9 Variable Costs:

Variable Cost & Fuels under the effective max rate Texas Gas FT rate schedule
(SL-Zone 3 for Central System and SL-Zone 4 for South system) and other
applicable costs, if any as billed.
 
 

 
c.
For ADS 9 Other Costs:

 
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.



4.          Notice for this ADS 9 service is March 31, 2011. Service expires
March 31, 2012.


 
5.
Sellers provisions of ADS 9 shall be subject to the provisions of service
reflected in Texas Gas FT tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.9 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.9


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                                                                                                                        Cause
# 43963
IGC-Appendix K.10
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.10 - Annual Delivery Service 10


Annual Delivery Service 10 TGT (“ADS 10”)


1.           Starting April 1, 2011, consistent with Buyer’s supply plans,
Seller shall provide Buyer with ADS 10 with the following delivered service
entitlements:


Contract Months                                                      Max
Nominated                          Max Unnominated               Total MDQ 
   Daily Qty                                     Daily Qty


November - March                          15,192 Dth/day                 26,495
Dth/day          41,687 Dth/day


April                                                  11,066
Dth/day                  17,417 Dth/day                                   28,483
Dth/day


May - September                             11,066
Dth/day                                   11,066 Dth/day


October                                             11,066
Dth/day                   22,716 Dth/day                                  33,782
Dth/day




Maximum Seasonal Qty                                            Nov. –
Mar.                                Apr. – Oct.
            3,462,143                                    1,200,000
Unnominated Winter Seasonal
Qty                                                          
1,168,151                                


2.  
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s South
system.



3.  
Buyer shall pay Seller as follows:



 
a.
For Unnominated Quantities:

 
Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.



 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 10 Variable Costs:

 
Variable Cost & Fuels under the effective max rate Texas Gas NNS rate schedule
(Zone 4) and other applicable costs, if any as billed.

 
 

 
d.
For ADS 10 Other Costs:

 
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.





4.  
Notice for this ADS 10 service is October 31, 2010. Service expires October 31,
2011.



 
5.
Sellers provisions of ADS 10 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services.

 
 
 

--------------------------------------------------------------------------------

 
        Cause # 43963
IGC-Appendix K.10
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011


Amendment


Seller and Buyer agree that this Appendix K.10 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.10
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


                                                                                                                     
 
 

--------------------------------------------------------------------------------

 
                                             Cause # 43963
                                                              IGC-Appendix K.10
                                  Gas Sales And Portfolio Administration
Agreement                                                                            Revised
Page No. 1
                                           November 1, 2011


APPENDIX K.10 - Annual Delivery Service 10


Annual Delivery Service 10 TGT (“ADS 10”)


 
1.
Starting November  1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 10 with the following delivered service entitlements:



Contract Months               Max Nominated                                Max
Unnominated                Total MDQ 
        Daily Qty                                 Daily Qty


November - March               14,718
Dth/day                                             25,669
Dth/day         40,387 Dth/day


April                                   10,721
Dth/day                                    16,873
Dth/day                                27,594 Dth/day

    May - September                           10,721 Dth/day               
                                                                              10,721
Dth/day


October                                   10,721
Dth/day                                    22,007
Dth/day                                32,728 Dth/day




Maximum Seasonal Qty                                           Nov. –
Mar.                                Apr. – Oct.
                3,354,151                            1,162,588
Un-nominated Winter Seasonal
Qty                                         1,131,733                                


5.  
Unless otherwise agreed upon, Seller shall provide entitlements to Buyer’s South
system.



6.  
Buyer shall pay Seller as follows:



 
a.
For Un-nominated Quantities:

 
Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Texas Gas Monthly Index price.



 
b.
For Nominated Commodity as follows:

 
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.



 
c.
For ADS 10 Variable Costs:

 
Variable Cost & Fuels under the effective max rate Texas Gas NNS rate schedule
(Zone 4) and other applicable costs, if any as billed.

 
 

 
d.
For ADS 10 Other Costs:

 
Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.





 
 

--------------------------------------------------------------------------------

 
       Cause # 43963
IGC-Appendix K.10
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
  November 1, 2011


 
7.  
Notice & Expiration dates for the following portions of ADS 10 service as listed
below:



a.  
Notice Oct 31, 2013Service Expires : Oct 31, 2014

 
 
Contract Months                                           Max
Nominated                                                          Max
Unnominated                Total MDQ
           Daily Qty                                            Daily Qty
November - March                                          7,359
Dth/day                                     12,834
Dth/day                               20,193 Dth/day


April                                                 5,361
Dth/day                                       8,436
Dth/day                               13,797 Dth/day


May - September                                             5,361
Dth/day                                                               
              5,361 Dth/day


October                                            5,361
Dth/day                                     11,003
Dth/day                               16,364 Dth/day


Maximum Seasonal
Qty.                                                                  Nov. –
Mar.                               Apr. – Oct.
               1,677,076                                 581,294

 
Un-nominated Winter Seasonal Qty                         565,867


b.  
Notice Oct 31, 2015Service Expires : Oct 31, 2016

 
 
Contract Months                                        Max
Nominated                                                            Max
Unnominated                  Total MDQ
        Daily Qty                                              Daily Qty
November - March                                          7,359
Dth/day                                        12,835
Dth/day                               20,194 Dth/day


April                                                   5,360
Dth/day                                          8,437
Dth/day                               13,797 Dth/day


May - September                                               5,360
Dth/day                                                                       5,360
Dth/day
   

October                                              5,360
Dth/day                                        11,004
Dth/day                               16,364 Dth/day


Maximum Seasonal
Qty.                                                                   Nov. –
Mar.                               Apr. – Oct.
               1,677,076                    581,294


Un-nominated Winter Seasonal
Qty         565,867                                                                                                


8.  
Sellers provisions of ADS 10 shall be subject to the provisions of service
reflected in Texas Gas NNS tariffs, as well as other Texas Gas FERC tariffs as
may be applicable to the provision of those services.

 
 
 

--------------------------------------------------------------------------------

 
Amendment


Seller and Buyer agree that this Appendix K.10 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.10
 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


                                                                                  
 
 

--------------------------------------------------------------------------------

 
                                                                                                                       Cause
# 43963
IGC-Appendix K.11
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.11 - Annual Delivery Service 11


Annual Delivery Service 11 (“ADS 11”)


 
1.
Starting April 1, 2011, consistent with the Buyer’s supply plans, Seller shall
provide Buyer with ADS 11 with the following delivered Service entitlements:



Contract Months                                          Maximum Daily ADS 11


November-March                                            195,115 Dth/day
April- October                                            155,115 Dth/day


 
2.
Delivery of these volumes will be into the Northeast system.
 

3.      Buyer shall pay Seller as follows:


 
a.
For ADS 11 Commodity as follows:

Purchase quantities will be determined pursuant to Appendix E pricing.
 
b.     For ADS 11 Variable Costs:
Variable Cost & Fuels under applicable max rate tariffs for Panhandle Eastern
EFT (Field to 700) and other applicable pipeline costs if any.


 
c.
For ADS 11 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for   38,572 of this ADS 11 service is March 31, 2012 expiring on March
31, 2013.

Notice for   51,431 of this ADS 11 service is March 31, 2014 expiring on March
31, 2015.
Notice for   38,572 of this ADS 11 service is March 31, 2016 expiring on March
31, 2017.
Notice for   17,144 winter/3,810 summer of this ADS 11 service is March 31, 2023
expiring on March 31, 2024.
Notice for     5,037 of this ADS 11 service is Oct 31, 2023 expiring on Oct. 31,
2024.
Notice for   17,144 winter/3,810 summer of this ADS 11 service is March 31, 2028
expiring on March 31, 2029.
Notice for     5,035 of this ADS 11 service is Oct 31, 2028 expiring on Oct. 31,
2029.
Notice for   17,143 winter/3,811 summer of this ADS 11 service is March 31, 2033
expiring on March 31, 2034.
Notice for     5,037 of this ADS 11 service is Oct 31, 2033 expiring on Oct. 31,
2034.


 
5.
Sellers provisions of ADS 11 shall be subject to the provisions of service
reflected in Panhandle Eastern  EFT tariffs, as well as other Panhandle Eastern
FERC tariffs as may be applicable to the provision of those services.



Amendment


Seller and Buyer agree that this Appendix K.11 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.11.


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


                                                                                  
 
 

--------------------------------------------------------------------------------

 
       Cause # 43963
IGC-Appendix K.12
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.12 - Annual Delivery Service 12


Annual Delivery Service 12 (“ADS 12”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 12 with the following delivered service entitlements:



      Max
Contract                                   Unnominated
Months                                      Daily Qty


November-March              100,000 Dth/day


April                                    10,000 Dth/day*


May - September                0 Dth/day


October                               10,000 Dth/day*


Maximum Unnominated Qty.               Oct. – April   9,099,120


* Subject to nomination and availability within Maximum Unnominated Qty.


 
2.
Unless otherwise agreed upon, delivery of these volumes will be into the
Northeast system.



 
3.
Buyer shall pay Seller as follows:



a)  
For Unnominated Quantities:

Summer purchase quantities will be determined jointly by the parties prior to
April 1 of each year to replace quantities delivered during the prior winter
season.  During each summer month, Buyer shall pay Seller one seventh of the
summer purchase quantity times the Panhandle Eastern Gas Monthly Index price.


b)  
For ADS 12 Quantities Variable Costs:

Variable Cost & Fuels under applicable max rate tariffs for Panhandle Eastern
EFT, FS and other applicable pipeline costs if any as agreed to by both parties.


c)  
For ADS 12 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for 1,346,640 of this ADS 2 service is March 31, 2012 expiring on March
31, 2013.

 
Notice for 1,346,640 of this ADS 2 service is March 31, 2014 expiring on March
31, 2015.

 
Notice for 1,346,640 of this ADS 2 service is March 31, 2016 expiring on March
31, 2017.

 
Notice for 1,686,400 of this ADS 2 service is March 31, 2023 expiring on March
31, 2024.

 
Notice for 1,686,400 of this ADS 2 service is March 31, 2028 expiring on March
31, 2029.

 
Notice for 1,686,400 of this ADS 2 service is March 31, 2033 expiring on March
31, 2034.

    
 
 

--------------------------------------------------------------------------------

 
   Cause # 43963
IGC-Appendix K.12
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 2
           April 1, 2011




 
5.
Sellers provisions of ADS 12 shall be subject to the provisions of PEPL EFT, &
FS Tariffs as well as applicable FERC tariffs.



Amendment


Seller and Buyer agree that this Appendix K.12 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.12.




 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
                                                                                                                       Cause
# 43963
IGC-Appendix K.14
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011


APPENDIX K.14 - Annual Delivery Service 14


Annual Delivery Service 14 (“ADS 14”)


 
1.
Starting April 1, 2011, consistent with Buyer’s supply plans, Seller shall
provide Buyer with ADS 14 with the following delivered service entitlements:



 
 
          Max

 
Contract
  Nominated
 

 
Months
   Daily Qty
 



    November - October
750 Dth/day



 
2.
Unless otherwise agreed upon, delivery of these volumes will be into the
Westport system.



 
3.
Buyer shall pay Seller as follows:



a. For ADS 14 Commodity as follows:
Purchase quantities will be determined jointly by the parties and priced
pursuant to Appendix E.


b.  
For ADS 14 Variable Costs:

Variable Cost & Fuels under applicable max rate tariffs for Texas Eastern SCT
tariff and other pipeline costs as agreed to by both parties.


c.  
For ADS 14 Other Costs:

Other applicable costs if any as billed including penalties, overrun charges,
etc as mutually agreed upon by both parties.


 
4.
Notice for this ADS 14 Service is April 30, 2011. Service expires April 30,
2013.  A 2 year notice is required for termination of this service. Service
rolls 1 year out each year.



 
5.
Sellers provisions of ADS 14 shall be subject to the provisions of Texas Eastern
SCT Tariff as well as applicable FERC tariffs.



Amendment


Seller and Buyer agree that this Appendix K.14 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix K.14.


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         


 
 

--------------------------------------------------------------------------------

 
       Cause # 43963
IGC-Appendix M.1
Gas Sales And Portfolio Administration
Agreement                                                                                                                Revised
Page No. 1
           April 1, 2011




APPENDIX M.1 - Summer Delivery Service 1


Summer Delivery Service 1 (“SDS 1”)


 
1.
Starting April 1, 2011, consistent with the Buyer’s supply plans, Seller shall
provide Buyer with SDS 1 with the following delivered Service entitlements:



Contract Months                                                Maximum Daily
SDS1


April - October                                                30,113 Dth/day


 
2.
These delivery service entitlements shall be available at the PEPL-ANR Defiance
interconnect, subject to availability, within Buyer’s supply plan, of unutilized
entitlements at the Indiana Gas Gate on Panhandle Eastern Pipeline.

 
3.
Buyer shall pay Seller as follows:



 
a.
For SDS 1 Variable Costs:

Variable Cost & Fuels under applicable max rate tariffs for Panhandle Eastern
EFT.


 
b.
For SDS 1 Other Costs:

          Other applicable costs if any as billed including penalties, overrun
charges, etc as mutually agreed upon by both parties.


 
4.
This SDS 1 service expires March 31, 2012.



 
5.
Sellers provisions of SDS 1 shall be subject to the provisions of service
reflected in Panhandle Eastern EFT tariffs, as well as other Panhandle Eastern
FERC tariffs as may be applicable to the provision of those services.





Amendment


Seller and Buyer agree that this Appendix M.1 may be amended from time to time
by mutual agreement of the Parties which amendment ultimately will be
memorialized in a revised Appendix M.1.


 


PROLIANCE ENERGY,
LLC.                                                                                                                



By:   /s/ David C.
Pentzien                                                                                                                                                                    
 David C.
Pentzien                                                                            
Its:  Vice President of Sales &
Marketing                                                                    
 
INDIANA GAS COMPANY, INC.
 
By:  /s/ Jerrold L. Ulrey                                           
       Jerrold L. Ulrey         
Its:  Vice President, Regulatory Affairs and
Fuels                                         

